250 F.2d 765
D. C. TRANSIT SYSTEM, Inc., Appellant,v.Guy W. PEARSON, Collector of Taxes, District of Columbia, and James L. Martin, Tax Assessor, District of Columbia, Appellees.
No. 13820.
United States Court of Appeals District of Columbia Circuit.
Argued October 29, 1957.
Decided November 1, 1957.

Mr. Harvey M. Spear, with whom Mr. William J. Kridel, New York City, was on the brief, for appellant.
Mr. Henry E. Wixon, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel, and Leo J. Ehrig, Jr., Asst. Corporation Counsel, were on the brief, for appellees.
Before PRETTYMAN, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the record from the United States District Court for the District of Columbia and was argued by counsel.


2
On consideration whereof, and the Court being of opinion that the plaintiff has an adequate remedy at law by payment of the tax, claim for refund, and either appeal to the District of Columbia Tax Court or civil action in the District Court, and counsel for the District of Columbia having given assurance of agreement to the foregoing view, and it thus appearing that suit for injunction will not lie (D.C.Code, § 47-2410 (1951)), it is


3
Ordered and adjudged by this Court that the judgment of the said District Court appealed from in this cause be, and it is hereby, reversed, and that the case be, and it is hereby, remanded to the District Court with directions to dismiss; and it is


4
Further ordered by the Court that appellant herein recover from appellees its taxable costs on this appeal and have execution therefor.